TRIEA~TORNEYGENERAX,
                      OF    TEXAS
                  AUSTIN.   TRXAS 78711




Wm. Richard Knight, Jr., D.D.S.        Opinion No. H-998
Texas State Board of Dental
  Examiners                            Re: Power of the State Board
2101 Mac Arthur Blvd., #llO            of Dental Examiners to termi-
Irving, Texas 75061                    nate and remove a member of
                                       the Dental Laboratory Advisory
                                       Board.

Dear Doctor Knight:

     On behalf of the Texas State Board of Dental Examiners
you have asked:

          Does the Texas State Board of Dental
          Examiners have the power to terminate
          and remove a member of the Dental Lab-
          oratory Advisory Board who was previously
          appointed by [the Texas State Board of
          Dental Examiners], and, if so, under
          what circumstances?

     The pertinent portion of article 4551f(6), V.T.C.S., reads:

            (b) There is hereby created the Dental
          Laboratory Advisory Board which shall be
          composed of six members appointed by the
          Texas State Board of Dental Examiners from
          the dental laboratory owners or managers
          and dental technicians registered with the
          Board, four of whom shall be dental labo-
          ratory owners or managers and two of whom
          shall be dental laboratory technicians who
          are not dental laboratory owners or managers.
          The members of the Dental Laboratory Advis-
          ory Board shall serve six (6) year staggered
          terms and of the first members appointed to
          such Board, two shall serve for two (2)
          years, two shall serve for four (4) years
          and two shall serve for six (6) years: the
          length of each term of those initially ap-




                             p. 4137
    Wm. Richard Knight, Jr., D.D.S. - page 2   (H-998)



                pointed shall be designated by the Texas
                State Board of Dental Examiners at the time
                of appointment.  The Dental Laboratory Advis-
                ory Board shall advise the Texas State Board
                of Dental Examiners on all matters concerning
                dental laboratories and dental technicians. . . .

        Plainly, the statute contemplates that members of the
   Dental Laboratory Advisory Board shall serve for staggered
   terms of a fixed duration. Members of the Dental Laboratory
   .Advisory Board are civil officers. Attorney General Opinion
   H-877 (1976); Letter Advisory No. 63 (1973). Also, they are
   members of a'state board within the meaning of section 30a,
   article 16 of the Texas Constitution authorizina such terms.
   See Attorney General Opinion M-505 (1969). Cf.-Lower Colorado
   eer   Authority v. McGraw, 83 S.W.Zd 629 (Tex.1935); Attorney
   General Opinion M-136  (1567).

         Inasmuch as article 4551f(6) fixes the terms during
   which members of ,the Dental-Laboratory Advisory Board are to
   serve, they may not be removed by the Board of Dental Examiners.
   *    Dorenfield v. State, 73 S.W.2d 83 (Tex. 1934). Cf. Attorney
   General Opinion H-955 (1977). We need not reach thesubsidiary
   question.   See enerally Attorney General Opinions H-790
    (1976); H-6K(?975);   H-534 (1975); H-253 (1974); H-226 (1974).

                              SUMMARY

                The Texas State Board of Dental Examiners
                does not have the power to terminate and
                remove a previously appointed member of
                the Dental Laboratory Advisory Board.




                                    Attorney General of Texas

    APPROVED:


yg&.&&!&zi
    DAVID M. KENDALL, First Assistant




                                 p. 4138
.   -




            ard Knight, Jr., D.D.S. - page 3   (H-998)




    Opinion Committee

    km1




                              P- 4139